DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22, 24-25, 27-30, 32-33 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhanabalan et al. (US 20180063202 A1) in view of Zhang et al. (Channel-Adaptive Resource Allocation for Scalable Video Technology).

Dhanabalan et al. disclose a method for delivering a high quality video in an adaptive bit rate with the following features: regarding claim 21, a method comprising: detecting that a data flow is associated with bidirectional video; determining, based on radio access network conditions , at least one delay associated with the data flow; determining, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video; and allocating radio access network resources to the data flow based on the at least one predicted encoding rate (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0005, 0015-0016, 0018-0019 & 0040-0047] summarized as “a method comprising: detecting that a data flow is associated with bidirectional video (i.e. a network 100 comprising of network appliances determining, based on radio access network conditions, at least one delay associated with the data flow (i.e. quality of experience (QoE) can be particularly important in the area of video data transmission, and a better quality of video viewing experience generally means higher audio/video bitrate, and based on condition of the data network 104, a latency/delay in the data flow can occur which is determined by the network appliance 102),  determining, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video (i.e. the appliance 102 is consisting of a packet processing engine 402 (fig. 4), a download rate determiner 404, a next segment video encoder rate predictor 406, a pre-fetcher 408, a path quality estimator 410 and a packet switcher 412, and based on the delay in the flow of data or reduced bitrate, the video encoder rate predictor 406 of the appliance 102 determines the predicted/estimated the video encoding rate), and allocating radio access network resources to the data flow based on the at least one predicted encoding rate (i.e. the path quality estimator 410 and a packet switcher 412 for selecting a suitable path among various network paths to provide a required access network resource based on the predicted encoding rate, which can be further explained that the network appliances 102a, 102b measure the quality of the various links between the two appliances and share this information, and use queuing theory and predictive behavioral statistical modeling to create a map of all of the paths and this information is continuously updated with information from recent packets  
Dhanabalan et al. also disclose the following features: regarding claim 22, wherein the radio access network conditions information indicating congestion (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0041] summarized as “network appliance 102 reads tags inserted in data packets by a different network appliance, and the information contained therein can thereafter be used by one or more modules in the network appliance 102 to ascertain attributes or characteristics of various links or paths between the network appliances, wherein these attributes can include transit time, link congestion, jitter etc. and other information about the performance and health of the path”); regarding claim 24, wherein the radio access network conditions comprises information indicating at least one channel condition (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0041] summarized as “the information contained in the tags inserted in data packets by a network appliance 102 to ascertain the health of the channel/path”); regarding claim 25, wherein the radio access network conditions comprises for the data flow (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0041-0042] summarized as “the download rate determiner 404 can determine the rate at 
	Dhanabalan et al. is short of expressly teaching “allocating radio access network resources to the data flow based on the at least one predicted encoding rate”.
	Zhang et al. disclose a method and system for resource allocation for scalable video transmission over 3G wireless network with the following features: regarding claim 21, allocating radio access network resources to the data flow based on the at least one predicted encoding rate (Fig. 7, Block diagram of hybrid UEP/delay-constrained ARQ scheme for PFGS delivery over 3G, see teachings in [page 1054, left column, line 24-47 &  right column, line 19-24] summarized as “allocating radio access network resources to the data flow based on the at least one predicted encoding rate (i.e. in real-time applications such as video conferencing and streaming is a bidirectional video, and the delay constraint is to be considered, and based on the delay constraint that is limited by video frame rate, current roundtrip time (RTT), and the estimated time consumed by processing procedure , the maximum number of transmissions for current packet can be 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dhanabalan et al. by using the features as taught by Zhang et al. in order to provide a more effective and efficient system that is capable of allocating radio access network resources to the data flow based on the at least one predicted encoding rate. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 29:
Dhanabalan et al. disclose a method for delivering a high quality video in an adaptive bit rate with the following features: regarding claim 29, a radio access network equipment comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the radio access network equipment to: detect that a data flow is associated with bidirectional video; determine, based on radio access network conditions , at least one delay associated with the data flow; determine, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video; and allocate radio access network resources to the data flow based on the at least one predicted encoding rate (Fig. 4, a conceptual diagram that is a radio access network equipment comprising: one or more processors; memory storing instructions that, when executed by the one or more processors, cause the radio access network equipment to (i.e. a radio access network equipment comprising a processor 502 (fig. 5), memory 504 storing instruction 524 when executed by the processor cause the equipment to), detect that a data flow is associated with bidirectional video (i.e. a network 100 comprising of network appliances 102a, 102b, a data network 104, and bidirectional video data flows between the client computer 108 and video server 110 is detected by the network appliances 102 which provide wireless network data communications in accordance with a network communication protocol utilized by a data network 104), determine, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video (i.e. quality of experience (QoE) can be particularly important in the area of video data transmission, and a better quality of video viewing experience generally means higher audio/video bitrate, and based on condition of the data network 104, a latency/delay in the data flow can occur which is determined by the network appliance 102), determine, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video (i.e. the appliance 102 is consisting of a packet processing engine 402 (fig. 4), a download rate determiner 404, a next segment video encoder rate predictor 406, a pre-fetcher 408, a path quality estimator 410 and a packet switcher 412, and based on the delay in the flow of data or reduced bitrate, the video encoder rate predictor 406 of the appliance 102 determines the predicted/estimated the and allocate radio access network resources to the data flow based on the at least one predicted encoding rate (i.e. the path quality estimator 410 and a packet switcher 412 for selecting a suitable path among various network paths to provide a required access network resource based on the predicted encoding rate, which can be further explained that the network appliances 102a, 102b measure the quality of the various links between the two appliances and share this information, and use queuing theory and predictive behavioral statistical modeling to create a map of all of the paths and this information is continuously updated with information from recent packets communicated between the two appliances 102a, 102b and allow to continuously measure and monitor the performance, quality and health of every MPLS and broadband connection, and apply that knowledge to providing quality of service, path selection, traffic shaping and other services)”). 
Dhanabalan et al. also disclose the following features: regarding claim 30, wherein the radio access network conditions information indicating congestion (Fig. 4, a conceptual diagram that is useful for understanding a conceptual architecture of a computer system for carrying out the methods disclosed herein, see teachings in [0041] summarized as “network appliance 102 reads tags inserted in data packets by a different network appliance, and the information contained therein can thereafter be used by one or more modules in the network appliance 102 to ascertain attributes or characteristics of various links or paths between the network appliances, wherein these attributes can include transit time, link congestion, jitter etc. and other information about the performance and health of the path”); regarding claim 32, wherein the radio access network conditions comprises information indicating at least one channel condition (Fig. 
	Dhanabalan et al. is short of expressly teaching “allocate radio access network resources to the data flow based on the at least one predicted encoding rate”.
	Zhang et al. disclose a method and system for resource allocation for scalable video transmission over 3G wireless network with the following features: regarding claim allocate radio access network resources to the data flow based on the at least one predicted encoding rate (i.e. in real-time applications such as video conferencing and streaming is a bidirectional video, and the delay constraint is to be considered, and based on the delay constraint that is limited by video frame rate, current roundtrip time (RTT), and the estimated time consumed by processing procedure , the maximum number of transmissions for current packet can be calculated, when considering the media’s delay constraint , the optimal distortion cannot guarantee to be achieved and so a hybrid UEP and delay-constrained ARQ as the error protection scheme for multimedia delivery is introduced, hence, the available throughput, bit/frame/packet error rate, and some other network related information are fed back to the sender and based on the given the network information, an optimal resource allocation is then performed to achieve the objective of minimizing distortion and congestion in the bidirectional video conferencing)”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dhanabalan et al. by using the features as taught by Zhang et al. in order to provide a more effective and efficient system that is capable of allocating radio access network resources to the data flow based on the at least one predicted encoding rate. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 37:
one or more computer readable media containing instructions that, when executed by one or more processors of radio access network equipment, cause the radio access network equipment to (i.e. a radio access network equipment comprising a processor 502 (fig. 5), memory 504 storing instruction 524 when executed by the processor cause the equipment to), detect that a data flow is associated with bidirectional video (i.e. a network 100 comprising of network appliances 102a, 102b, a data network 104, and bidirectional video data flows between the client computer 108 and video server 110 is detected by the network appliances 102 which provide wireless network data communications in accordance with a network communication protocol utilized by a data network 104), determine, based on radio access network conditions, at least one delay associated with the data flow (i.e. quality of experience (QoE) can be particularly important in the area of video data transmission, and a better quality of determine, based on the at least one delay, at least one predicted encoding rate associated with the bidirectional video (i.e. the appliance 102 is consisting of a packet processing engine 402 (fig. 4), a download rate determiner 404, a next segment video encoder rate predictor 406, a pre-fetcher 408, a path quality estimator 410 and a packet switcher 412, and based on the delay in the flow of data or reduced bitrate, the video encoder rate predictor 406 of the appliance 102 determines the predicted/estimated the video encoding rate), and allocate radio access network resources to the data flow based on the at least one predicted encoding rate (i.e. the path quality estimator 410 and a packet switcher 412 for selecting a suitable path among various network paths to provide a required access network resource based on the predicted encoding rate, which can be further explained that the network appliances 102a, 102b measure the quality of the various links between the two appliances and share this information, and use queuing theory and predictive behavioral statistical modeling to create a map of all of the paths and this information is continuously updated with information from recent packets communicated between the two appliances 102a, 102b and allow to continuously measure and monitor the performance, quality and health of every MPLS and broadband connection, and apply that knowledge to providing quality of service, path selection, traffic shaping and other services)”). 
	Dhanabalan et al. is short of expressly teaching “allocate radio access network resources to the data flow based on the at least one predicted encoding rate”.
allocate radio access network resources to the data flow based on the at least one predicted encoding rate (i.e. in real-time applications such as video conferencing and streaming is a bidirectional video, and the delay constraint is to be considered, and based on the delay constraint that is limited by video frame rate, current roundtrip time (RTT), and the estimated time consumed by processing procedure , the maximum number of transmissions for current packet can be calculated, when considering the media’s delay constraint , the optimal distortion cannot guarantee to be achieved and so a hybrid UEP and delay-constrained ARQ as the error protection scheme for multimedia delivery is introduced, hence, the available throughput, bit/frame/packet error rate, and some other network related information are fed back to the sender and based on the given the network information, an optimal resource allocation is then performed to achieve the objective of minimizing distortion and congestion in the bidirectional video conferencing)”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dhanabalan et al. by using the features as taught by Zhang et al. in order to provide a more effective and efficient system that is capable of allocating radio access network resources to the data .

Claims 23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhanabalan et al. (US 2018/0063202 A1) in view of Zhang et al. (Channel-Adaptive Resource Allocation for Scalable Video Technology) as applied to claims 21 and 29 above, and further in view of Yoon (US 2017/0367004 A1).

Dhanabalan et al. and Zhang et al. disclose the claimed limitations as described in paragraph 5 above. Dhanabalan et al. and Yoon et al. do not expressly disclose the following features: regarding claim 23, wherein the information indicating congestion comprises at least an available number of physical resource blocks per second for a bearer; regarding claim 31, wherein the information indicating the congestion comprises at least an available number of physical resource blocks per second for a bearer.
	Yoon discloses a method and a device for controlling congestion in a mobile communication system with the following features: regarding claim 23, wherein the congestion comprises at least an available number of physical resource blocks per second for a bearer (Fig. 1, a diagram illustrating LTE mobile communication system architecture, see teachings in [0021-0023 & 0054] summarized as “congestion controller may check congestion control information necessary for selecting the users for releasing the resources or bearers allocated thereto, and this information may include per-user or per-service application characteristic information like video application, encoding rate information, required resource amount information (required PRB), and 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dhanabalan et al. with Zhang et al. by using the features as taught by Yoon in order to provide a more effective and efficient system that is capable of indicating available number of physical resource blocks per second for a bearer. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhanabalan et al. (US 2018/0063202 A1) in view of Zhang et al. (Channel-Adaptive Resource Allocation for Scalable Video Technology) as applied to claims 21 and 29 above, and further in view of Chang et al. (US 2010/0011118 A1).

Dhanabalan et al. and Zhang et al. disclose the claimed limitations as described in paragraph 5 above. Dhanabalan et al. and Zhang et al. do not expressly disclose the following features: regarding claim 26, wherein the at least one delay includes a first end-to-end delay for a first direction of the data flow and a second end-to-end delay for a second direction of the data flow; regarding claim 34, wherein the at least one delay includes a first end-to-end delay for a first direction of the data flow and a second end-to-end delay for a second direction of the data flow.
	Chang et al. disclose a method and system for management of the quality-of-service and access control of the network with the following features: regarding claim 26, wherein the at least one delay includes a first end-to-end delay for a first direction of the data flow and a second end-to-end delay for a second direction of the data flow (Fig. 1, a schematic block diagram of a red/black network using destination control, see teachings in [0020-0024] summarized as “wireless network 100 has only wireless links with limited bandwidth and very dynamic characteristics, as the bandwidth of a wireless link can experience tremendous fluctuations due to adverse RF conditions and/or jamming, wherein QoS management to satisfy the underlying diverse loading profile that  voice, data and video, etc., and packets sent from red enclave A 102 to red enclave B 106 through the network 100, before leaving the source red enclave A 102 an ingress 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dhanabalan et al. with Zhang et al. by using the features as taught by Chang et al. in order to provide a more effective and efficient system that is capable of including a first end-to-end delay for a first direction of the data flow and vice versa. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        12/30/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473